Citation Nr: 1207324	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-12 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical and thoracolumbar spine disability, including degenerative disc disease with radicular symptoms to the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION


The Veteran served on active duty from January 1973 to January 1975.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Houston, Texas that denied service connection for degenerative disc disease of the cervical and thoracolumbar spine with radicular symptoms to the upper and lower extremities and.  

The case was remanded for further development by the Board decision in December 2010.


FINDING OF FACT

Cervical and thoracolumbar spine injury was not shown in service, and degenerative disc disease with radicular symptoms to the upper and lower extremities and arthritis were not manifested within one year of discharge from active duty of service and are unrelated to service.


CONCLUSION OF LAW

Cervical and thoracolumbar spine disability was not incurred in or aggravated by service, and neither degenerative disc disease with radicular symptoms to the upper and lower extremities (organic disease of the nervous system) nor arthritis was manifested to a degree of 10 percent within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he now has degenerative disc disease with radicular symptoms into the arms and legs that is the result of injury from a parachute jump in service and that service connection is warranted. 

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by letters dated in August and December 2005, supplemented by correspondence in December 2010 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  A June 2007 letter addressed the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA clinical records have been submitted in support of the claim and reviewed.  The appellant has been afforded VA examinations.  A report from the appellant's private practitioner has also been considered.  The Veteran requested and was scheduled for a formal personal hearing but cancelled his appearance.  He was afforded an informal hearing.  Social Security records have been received and reviewed.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for a cervical and thoracolumbar spine disability, including degenerative disc disease with radicular symptoms to the upper and lower extremities is ready to be considered on the merits. 

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis and/or an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Factual Background

The Veteran was afforded an inservice examination in February 1974 for skydiving purposes.  The spine and musculoskeletal system, and upper and lower extremities were evaluated as normal and no defects were recorded.  Service treatment records dated in March and April 1974 reflect that he was seen for a sprained right ankle.  In May 1974, it was reported that he had sought treatment for the right forefoot that had been injured in a parachute jump in March 1974, and he had continued to have pain under the 5th metatarsal joint.  No back complaints were recorded at that time or thereafter.  On examination in January 1975 for discharge from active duty, the spine and musculoskeletal system, and upper and lower extremities were evaluated as normal.  The Veteran wrote that that he was in good health and that he made an effort to stay that way.  

A claim of entitlement to service connection for upper and lower spine disability with radicular symptoms was received in July 2005.  

A VA outpatient clinic record dated in June 2005 reflects that the Veteran was seen for severe and progressive right flank and neck pain.  History was provided that while washing a porch, he slipped on two steps and struck his right side on a step.  Examination of the cervical spine disclosed minimal tenderness to palpation.  There was muscle spasm in the left low back.  There was 1+ reflexes in the lower extremities.  The diagnostic impressions were back pain/muscle spasm.  Medication was prescribed.  Subsequent VA outpatient clinical records reflect that the Veteran received periodic and continuing treatment for degenerative disc disease characterized as moderate to advanced at L5/S1 in November 2005, with symptoms radiating into the leg.  Magnetic Resonance Imaging in May 2006 was interpreted as showing degeneration of the lumber intervertebral disc space and mild diffuse disc bulge with no lumbar canal stenosis or foraminal narrowing.

The Veteran was afforded an examination for VA compensation purposes in May 2006.  History was provided to the effect that he had an upper and lower spine condition that he had had for 20 years.  Symptoms were noted to include stiffness, recurring pain, and activity restrictions.  It was also reported that he had numbness in the right foot that had existed for two years.  Following physical examination and X-rays, the diagnoses were degenerative disc disease of the cervical, thoracic and lumber spine with intervertebral disc disease of the right sciatic nerve  It was reported that the etiology of peripheral nerve disease was the lower back.  

The Veteran was afforded a VA peripheral nerves examination in October 2007.  It was noted that the claims folder was not available.  However, an electronic search was conducted to review previous VA medical records.  History was provided to the effect during a parachute jump in March 1974, he injured the right forefoot but also felt pain in the right hip and flank.  It was noted that he recalled no associated radicular pain from the lower back to the leg and no numbness and tingling involving the leg.  The Veteran said that he was evaluated and placed on light duty and that over time, right hip and low back pain improved, but that he was left with residual pain and numbness in the right foot.  He related that he had a persistent pain in the lower back and right hip region that ranged from dull to sharp in character that became severe at times.  Following examination and review of VA radiological studies, impressions included posttraumatic right foot pain with residual sensory impairment and chronic low back pain.  The examiner opined that the Veteran had a history of chronic residual right foot pain with associated sensory impairment since a direct injury to that area of the foot during military service, and that he reported chronic low back pain that began shortly after that impact likely due to transmitted mechanical forces after the impact.  It was found that "The back pain also hence by definition is post-traumatic in nature."  It was felt that there was no evidence that the appellant actually suffered from lumbar radiculopathy.  It was also found that there was no evidence of peripheral neuropathy except for that as indicated previously.  

The Veteran participated in an informal conference in July 2008 in lieu of a formal hearing.  He related that he injured his back following a parachute jump in March 1974 - the same time that he sustained trauma to the right ankle.  It was reported that he self medicated the back injury after service and had received medical treatment from Dr. McKinley for the past 16 years.  

In a statement dated in July 2008, the Veteran related that from 1975 until he saw Dr. McKinley, he self medicated because he could not afford medical treatment.  

A letter dated in October 2009 was received from Dr. T. J. McKinley, D.C., who stated that he had continued the Veteran's chiropractic care from his previous chiropractor beginning approximately 20 years before.  He noted that records from the prior care were not available.  Dr. McKinley related that he treated the Veteran as needed for routine spinal symptomatology, and that when he began caring for him, he did not mention his military with regard to the condition or a service-related injury.  It was reported that the appellant's treatment records had been lost due to a burglary/vandalism at the clinic the previous year.  

VA outpatient clinical records dated between 2007 and 2010 reflect that the Veteran continued to be treated periodically for cervical/lumbar disease, including degenerative changes, severe disc space narrowing, osteophyte formation, facet hypertrophy, foraminal encroachment and disc bulging, and had complaints of neuropathy in the lower back and right lower extremity.  He stated on these occasions that he there had been a 30-year history of such symptoms and that they were status post an accident in the military when he jumped out of a plane.


Legal Analysis

The Veteran asserts that he participated in parachute jumps in service and that spine and radicular disability is the result of that activity.  In reviewing the record, the Board finds that his statements concerning his parachuting duties in service are credible when viewed in conjunction with the available evidence and are consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) (2011).  However, this does not by itself enable a grant of service connection.  Rather, the evidence must demonstrate that degenerative joint and disc disease of the cervical and thoracolumbar spine with radicular symptoms is related to disease or injury in service.  After reviewing the evidence pertaining to the claim in its entirety, the Board concludes that service connection is not warranted.

The Veteran's service treatment records reflect that he was indeed seen for right ankle injury following a parachute jump in March 1974.  It is shown that he was seen on at least three occasions for right ankle follow-up, but contrary to what he currently contends, there is absolutely no indication that he reported any complaints referable to the neck or back, and none are recorded at that time or thereafter.  The spine and musculoskeletal system and lower extremities were evaluated as normal in January 1975 at discharge from active duty and the Veteran affirmed that he was in good health.  The post service record does not indicate any disorder affecting the back and radicular symptomatology until the appellant filed a claim for such in July 2005, more than three decades after discharge from active duty.  The Board observes that VA outpatient clinical records dating from 1997 show that he sought treatment in June 2005 for neck and back pain after falling on some steps.  At that time, there was no report of prior history of symptoms.

In this case, evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This silence is consistent with the normal findings at separation from service, the Veteran's affirmative statement at that time that he was in good health and the VA outpatient records dated in 1997 that do not indicate that he was being treated for neck or back symptoms.  There is no reliable post service confirmation of any continuity of cervical or lumbar spine symptomatology.  Additionally, the evidence does not contain a diagnosis of any disability consistent with organic disease of the nervous system (disc disease or intervertebral disc syndrome) or arthritis within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

The Board is cognizant of the fact that when the Veteran was examined by VA in October 2007, an opinion was provided to the effect that chronic back pain was post-traumatic in nature in that it had begun shortly after the impact of injury in service, and was likely due to transmitted mechanical forces after the impact.  The Board points out, however, that the examiner did not have the Veteran's claims folder for review or comparison in reaching his or her conclusions.  Thus, it is clear that the opinion was based on the Veteran's enhanced history of back injury and complaints in service that are nowhere documented in the service treatment records.  In light of such, the Board finds that the VA examiner's 2007 opinion is based on lay account that is not probative.  This is because it is premised on the appellant's own reported history of chronic back pain since service that is not credible.  A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  As such, the VA examiner's opinion is not reliable or persuasive.

The Veteran is competent to report that he has cervical and thoracolumbar spine disability with radicular symptoms to the upper and lower extremities and when such symptoms began.  A layman is competent to report that he or she experiences symptoms as such come through one of the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  However, competence and credibility are different matters.  As indicated previously, the Board observes that the available evidence first indicates spine treatment many years after discharge from active duty.  Nothing in the service records or in VA outpatient clinical records dating from 1997 suggests disc disease of the cervical and thoracolumbar spine deriving from service except for the appellant's own statements to this effect, to include those as told to the VA examiner in 2007.  Despite his assertions that he developed back symptoms in service that continued after active duty, there is no reliable post service showing of any continuity of reported in-service cervical and thoracolumbar symptomatology, or evidence of degenerative changes (arthritis) or degenerative disc disease within one year of discharge from active duty.  Rather, the service treatment records were silent for pertinent pathology.  The spine was within normal limits at separation and the appellant denied a pertinent history at separation.  The Board thus finds that the normal separation examination, his specific denial of any health complaints at separation, and the lapse of many years between service and objective evidence of cervical and lumbar spine disability, to include radicular symptoms, compel a finding that such disability is not of service onset.  

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. Wilson v. Derwinski, 2 Vet.App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet.App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the silent service records indicating no back injury or reported symptoms, the normal separation examination and the appellant's contemporaneous denial any joint symptoms are far more probative than a remote statement of in-service onset and continuity.  Furthermore, his current statements as to back injury and complaints in service directly conflict with his in-service denial, thereby establishing that he is an inconsistent historian.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his later accounts and history in this regard are self-serving and not credible.  His assertions are further compromised by the statement he wrote in July 2008 that he self-medicated the back after 1975 until he started seeing Dr. McKinley.  Dr. McKinley clearly stated, however, that he continued the appellant's chiropractic care from a previous chiropractor.  The Board thus points out that Dr. McKinley's clinical report belies the appellant's statement that he had no prior treatment for a spine problem, and also noted that in treating him, the Veteran had never mentioned that his condition was military or service-related.  The Veteran has not responded to a request to provide the name or records of the chiropractor who saw him prior to Dr. McKinley.  

Moreover, the Board observes that the Veteran stated on VA examination in May 2006 that he had a 20-year history of a back problem, but in subsequent VA outpatient records, changed the time frame for symptoms to 30 years that comports more with a service window.  Therefore, given the foregoing, the Board finds that the Veteran has not been a reliable historian and that his account and history of cervical and thoracolumbar spine disability, including degenerative disc disease with radicular symptoms to the upper and lower extremities and arthritis, deriving from service do not provide a basis to establish service connection. 

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's current cervical and lumbar spine disability with radicular symptoms into the upper and lower extremities is related to service or to any incident therein.  Furthermore, there is no proof of degenerative joint disease or an organic disease of the nervous system within one year of separation from service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for degenerative joint and disc disease of the cervical and thoracolumbar spine with radicular symptoms to the upper and lower extremities is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


